SEPARATE OPINION.
VALLIANT, J.
Whilst concurring in the conclusions reached in the opinion in this case and in the main in the argument of its learned author, nevertheless there is one point on which I feel constrained to express my individual views.
Under our Oonstitution this court has no original jurisdiction except that conferred by' section 3 of article YT, which is as follows: “The Supreme Oourt shall have a general superintending control over all inferior courts. It shall have power to issue writs of habeas corpus, mandamus, quo warranto, certiorari and all other original remedial writs, and to hear and determine the same.”
That provision has been in the Oonstitution of this State ever since its organization. The purpose of that clause was to define the utmost limits within which this court could exercise original jurisdiction, and it is expressed in technical terms, showing that it is the language of men learned in the law. At that time the original remedial writs of the common law were well known. The designation by name of certain writs, all of which were of that character, followed .by the general term “other original remedial writs” shows the purpose to restrict jurisdiction to the use of writs theretofore well known of that description.
As eary as Lane v. Charless, 5 Mo. 286, it was held that this court could not issue an injunction because that did not fill the description of an original remedial writ, but in the same opinion it was said that prohibition, which is not men*111tioned by name in that section of the Constitution, was such a writ.
And in Thomas v. Mead, 36 Mo. loc. cit. 247, it is said: “A prohibition is an original remedial writ, and it is old as the common law. It was the king’s prerogative writ, provided by the common law as a remedy for ‘encroachment of jurisdiction.’ ”
In State ex rel. v. Stewart, 32 Mo. 379, this court per Narton, J., discusses quo warranto and informations in the nature of quo warranto whether filed by the Attorney-General on his own motion or at the relation of some one interested, in the course of which it is said: ' “The Constitution has conferred upon this court the power to issue writs of quo warranto, and to hear and determine the same. The Legislature can not deprive this court of any jurisdiction conferred on it by the Constitution. This court has already determined that the power conferred by the Constitution extended as well to informations in the nature of a quo warranto as to the original writ, which was known as such in the common law.” And in State ex rel. v. Vail, 53 Mo. loc. cit. 107, this court by the same judge said: “The jurisdiction of this court of information in the nature of a quo warranto, whether filed on the relation of some private person (by leave of the court), or by the Attorney-General ex officio, must be regarded as settled.”
The Legislature can neither add to nor take from the class of cases of which this court has original jurisdiction. It ha's no original jurisdiction except through one of the original remedial writs known to the common law, or through a proceeding in the nature of such. The general nature of the remedy furnished by those write is not lost when they are made to serve new conditions not originally contemplated. The history of the -writ of quo warranto illustrates this.
In my opinion the sole ground of original jurisdiction of this court over the case at bar is that it is an information in the nature of a quo warranto.